WEBBER MCGILL LLC
Douglas J. McGill, Esq.

760 Route 10, Suite 104
Whippany, New Jersey 07981
(973) 739-9559

SLARSKEY LLC

David Slarskey, Esq. (pro hac vice admission pending)
Evan Fried, Esq. (pro hac vice admission pending)
420 Lexington Avenue, Suite 2525

New York, New York 10170

(212) 658-0661

Attorneys for Palm Global Small Cap Master Fund LP
and Kenneth Grossman

 

In re:

Tri Harbor Holdings Corp.
f/k/a Aceto Corporation), et al,

Liquidating Debtors.

 

Palm Global Small Cap Master Fund LP and
Kenneth Grossman,

Plaintiffs,
Vv.

Tri Harbor Holdings Corp. (f/k/a Aceto
Corporation), Tri Harbor Chemical Holdings
LLC, Tri Harbor Realty LLC, Kavod
Pharmaceuticals LLC, Kavod Health LLC,
Kavris Health LLC, KAVACK Pharmaceuticals
LLC, Arsynco, Inc., Acci Realty Corp. and
Lowenstein Sandler LLP

Defendants.

 

Chapter 11
Case No. 19-13448 (VFP)

Honorable Vincent F. Papalia

Adv. Pro. No. 19-

COMPLAINT TO REVOKE ORDER CONFIRMING PLAN PURSUANT TO 11 U.S.C. §
1144 AND FOR DISGORGEMENT OF PROFESSIONAL FEES FOR FAILURE TO
MAKE MATERIAL DISCLOSURE IN CONNECTION WITH CONFIRMATION

PROCESS
Plaintiffs Palm Global Small Cap Master Fund LP (“Palm’”’) and Kenneth Grossman

(“Mr. Grossman” and, together with “Palm,” “Plaintiffs”), hereby allege as follows:

NATURE OF THE COMPLAINT

1. This is an action for revocation of the order of plan confirmation in this case, and
disgorgement of fees paid to Debtors’ counsel, Lowenstein Sandler LLP (“Lowenstein”), based
on failures to disclose a material connection between Lowenstein and Steven Rogers (“Mr.
Rogers”). Mr. Rogers was the Debtors’ sole officer and director and has since been appointed as
“Plan Administrator” to act as the sole representative of the above-captioned Liquidating
Debtors.

2. More specifically, in seeking confirmation of the plan, pursuant to which Mr.
Rogers (a) is to be paid a minimum of $720,000 per year to act as Plan Administrator, and (b)
stands to approve millions of dollars in budgeted post-confirmation fees to Lowenstein (after
having apparently signed off without objection to Lowenstein’s approximately $13,800,000 fee
request in these cases), neither Mr. Rogers nor Lowenstein saw fit to disclose to the Court that
Rogers and Lowenstein had also agreed to make Mr. Rogers a partner in Lowenstein.

3. Mr. Rogers now serves as both the client (Plan Administrator), charged with
oversight of Lowenstein, and also a partner in the law firm that is providing virtually all of the
post-confirmation legal services to the Liquidating Debtors. While the conflict of interest is
clear, at minimum the appearance of impropriety is palpable as Plaintiffs and other shareholders
— who are “in the money” — now (and perhaps forever) have reason to wonder whether their
rightful distributions will be or were negatively impacted by decisions which primarily benefit

Lowenstein and Mr. Rogers.
4, Further, parties-in-interest, and indeed neutral observers, are now left to wonder
as to the reasons for this material non-disclosure and whether the integrity of the bankruptcy
process has been compromised. Because questions of these sort should not be left to overhang
and plague this case (and thus future cases), the simple failure to disclose material information
described herein warrants revocation of the reorganization plan under 11 U.S.C. § 1144 and
disgorgement of fees.

JURISDICTION AND VENUE

5. This adversary proceeding is brought pursuant to section 1144 of title 11 of the
United States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”) in accordance with Rule
7001 of the Federal Rules of Bankruptcy Procedure.

6. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This
adversary proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b).

7. Plaintiffs consent to the entry by the Bankruptcy Court of final orders and/or
judgments on all Counts of this Complaint.

8. Venue properly lies in this Court pursuant to 28 U.S.C. § 1409.

PARTIES

9; Plaintiff Palm Global Small Cap Master Fund, LP is a limited partnership which
owns shares of stock of Aceto Corporation (“Aceto”) n/k/a Tri Harbor Holdings Corp.

10. Plaintiff Kenneth Grossman is an individual who owns shares of stock of Aceto.

11. | Defendant Tri Harbor Holdings Corp. f/k/a Aceto Corporation is one of the
liquidating debtors in the above-captioned bankruptcy case.

12. Defendant Tri Harbor Chemical Holdings f/k/a Aceto Agricultural Chemicals

LLC, f/k/a Aceto Agricultural Chemicals Corporation, is one of the liquidating debtors in the
above-captioned bankruptcy case.

13. Defendant Tri Harbor Realty LLC, f/k/a Aceto Realty LLC, is one of the
liquidating debtors in the above-captioned bankruptcy case.

14. Defendant Kavod Pharmaceuticals LLC, f/k/a/ Rising Pharmaceuticals, LLC, is
one of the liquidating debtors in the above-captioned bankruptcy case.

15. Defendant Kavod Heath LLC, f/k/a Rising Heath LLC, is one of the liquidating
debtors in the above-captioned bankruptcy case.

16. Defendant Kavris Health LLC, f/k/a Acetris Health, LLC, is one of the liquidating
debtors in the above-captioned bankruptcy case.

V7. Defendant KAVACK Pharmaceuticals LLC, f/k/a PACK Pharmaceuticals, LLC,
is one of the liquidating debtors in the above-captioned bankruptcy case.

18. | Defendant Arsynco, Inc. is one of the liquidating debtors in the above-captioned
bankruptcy case.

19, Defendant Acci Realty Corp. is one of the liquidating debtors in the above-
captioned bankruptcy case.

20. Defendant Lowenstein is, upon information and belief, a limited liability
partnership organized and existing under the laws of New Jersey, with a primary place of
business located at One Lowenstein Drive, Roseland, New Jersey 07068.

BACKGROUND
Commencement of Bankruptcy Cases and Anticipated Dividend to Equity Holders
21. Aceto and the other above-captioned debtors (jointly, severally and collectively,

the “Debtors”), commenced the above-captioned cases on February 19, 2019.
22.  Inor about April of 2019, this Court approved respective sales (collectively, the
“Asset Sales”) of the Debtors’ Chemical Business for $338,000,000, including the assumption of
certain liabilities, and the Debtors’ Pharma Business for $15,000,000 and assumption of certain
liabilities.

23. Following the Asset Sales, Mr. Rogers, who had been the Debtors’ general
counsel, became the sole officer and director of the Debtors.

24. The proceeds of the Asset Sales positioned the Debtors to satisfy creditors in full
and distribute a dividend to equity holders.

25. | Upon information and belief, no later than May 2019, Lowenstein and other of the
Debtors’ professionals, as well as Mr. Rogers, knew that there would be a distribution to equity
holders in these cases.

Confirmation of the Debtors’ Plan and Appointment of Mr. Rogers as Plan Administrator

26. By Order dated September 18, 2019 [Docket No. 996] (the “Confirmation
Order’’), this Court confirmed the Second Modified Joint Plan of Liquidation of Aceto
Corporation and Affiliated Debtors (the “Plan”).

27. Pursuant to the Plan and the Confirmation Order, Mr. Rogers was appointed as
Plan Administrator and sole representative of the post-confirmation Debtor entities (the
“Liquidating Debtors”).

28. As Plan Administrator, Rogers has assumed complete and exclusive authority
over the management of the Liquidating Debtors as sole employee and sole decision-maker.

29. As Plan Administrator, Rogers is responsible for litigation and resolution of all
claims brought against or on behalf of the Liquidating Debtors, and has authority to retain and

pay professionals.
30. Pursuant to the Plan Administrator Agreement, Lowenstein acts as counsel to the
Plan Administrator and the Liquidating Debtors.

31. | The Plan Administrator Agreement established an Oversight Committee tasked
with overseeing the Plan Administrator’s performance. The Oversight Committee is composed
of five members, four of whom have been designated by the Creditors’ Committee, and one of
whom is a pre-petition Aceto stockholder. The Oversight Committee is supposed to provide a
meaningful check on the Plan Administrator, including the option to remove the Plan
Administrator.

32. In practice, however, the Oversight Committee has been neutered because
creditors stand to be paid in full in relative short order, and have no incentive to preserve any
surplus funds for the benefit of equity holders. Illustrative of this, despite acknowledging the
non-disclosure and conflict of interest issues surrounding the Lowenstein-Rogers relationship,
the Oversight Committee appears to have been mollified without receiving answers to the
pointed questions raised in the UST Letter.

33. The Plan became effective on October 1, 2019 (the “Effective Date”).

Belated Post-Confirmation Disclosure That Mr. Rogers Has Joined Lowenstein as a Partner
and U.S. Trustee’s Demand For Information Surrounding the Timing and Circumstances of
Such Hiring

34. On October 15, 2019, Lowenstein issued a press release publicly announcing that
Mr. Rogers had joined Lowenstein as a non-equity partner.

35. | Upon information and belief, almost immediately thereafter, the Oversight
Committee and other parties-in-interest demanded information from Lowenstein regarding the

failure to disclose during the Plan confirmation process the possibility and/or intent that Mr.

Rogers would join Lowenstein as a partner post-confirmation.
36. In the apparent absence of any forthcoming information from Lowenstein, on
October 16, 2019 — the day after the announcement that Mr. Rogers had joined Lowenstein -
counsel for the Oversight Committee sent a letter to the United States Trustee (the “UST”)
asking the UST to investigate the relationship between Mr. Rogers and Lowenstein and the
associated non-disclosure issues.

37 On or about October 30, 2019, the UST sent a letter (the “UST Letter’) to
Lowenstein stating that the UST “share[d] concern with the disclosure and conflict [of interest]

raise[d],” and demanding answers to the following questions:

® When did discussions begin for Mr. Rogers to join Lowenstein?

© On what date(s) did Lowenstein discuss terms of employment with Mr. Rogers?
° On what date was the decision made to tender an offer to Mr. Rogers?

© On what date was the offer made?

e On what date was the offer accepted?

e To the extent any actions were made prior to the confirmation of these cases: (1)

why did Lowenstein decide not to file a supplemental affidavit pursuant to Rule
2014; and (ii) why was there no disclosure to the court and the parties-in-interest
prior to confirmation?

® (i) What procedures are in place to review Lowenstein’s requests for
compensation, and (ii) will Mr. Rogers be involved in such reviews in his
capacity as disbursing agent?

° (i) What procedures are in place for Mr. Rogers to review Lowenstein’s
forthcoming final fee application, and (ii) will Mr. Rogers be involved in such
reviews in his capacity as disbursing agent?

A true and correct copy of the UST Letter is attached hereto as Exhibit A.

Lowenstein’s Apparent Refusal to Directly Respond to the U.S. Trustee’s Questions and
Concerns Surrounding Mr. Rogers’s Employment With Lowenstein

38. On November 19, 2019, Lowenstein filed a Supplemental Declaration [Docket
No. 1168] (the “Supplemental Declaration”) in an apparent effort to address the questions and

concerns raised in the UST Letter.
39. | The Supplemental Declaration fails to directly or adequately address the pointed
questions set forth in the UST Letter and whether adequate disclosure of all relevant connections
between Lowenstein and Mr. Rogers were or have been made, and if so, whether such
disclosures have been made in timely fashion.

40. Meanwhile, on October 31, 2019, the day after the UST Letter was sent,
Lowenstein filed its Final Application for Compensation [Docket No. 1130] (the “LS Fee
Application”), seeking a final allowance of more than $13,800,000 in fees for its work in this
case.

41. In a proposed form of order granting the LS Fee Application submitted to the
Bankruptcy Court by Lowenstein on December 16, 2019, Lowenstein indicated that it would
voluntarily reduce its fee request by $275,000 to address “the UST’s concerns (which
Lowenstein Sandler disputes) regarding, among other things ... that earlier notice should have
been provided by Lowenstein Sandler of the post-Effective Date employment by Lowenstein
Sandler of Steven Rogers, the current Aceto Plan Administrator.”

42. Notwithstanding the apparent resolution agreed to between Lowenstein and the
UST, it is unknown whether the UST ever received answers to the specific questions it
demanded in the UST Letter, let alone answers which might somehow support a finding that
Lowenstein had no duty to disclose during the confirmation process its relationship with Mr.
Rogers. As noted above, Lowenstein’s Supplemental Declaration does not provide such answers
and Plaintiffs have received none.

43.  Lowenstein’s failure to make adequate disclosure in the first instance during the
confirmation process is now exacerbated by what appears to be a refusal to disclose the details

requested in the UST Letter.
The Lowenstein-Rogers Relationship, and Non-Disclosure of Such Relationship During the
Confirmation Process, Breeds Cynicism Which Jeopardizes the Integrity of the Bankruptcy
Process

44, The non-disclosure of the Lowenstein-Rogers relationship is material and
adversely impacts the integrity of the bankruptcy process because, among other things, it causes
Plaintiffs, and indeed any objective observer, to question whether Mr. Rogers has breached his
fiduciary duty of loyalty to the Debtors by taking action during these cases primarily for the
benefit of himself or Lowenstein — his future employer - to the detriment of the Debtors’ estates
and their various stakeholders;! and indeed whether Mr. Rogers now serves Lowenstein at the
expense of the Liquidating Debtors and equity holders such as Plaintiffs.

45. For example, Plaintiffs are now burdened by the question of why the Debtors’
Disclosure Statement presented a wind-down budget which appears to have overstated the
magnitude of certain liabilities by including material liabilities that appear to have already been
resolved. As part of the wind-down budget submitted to the Court and to stakeholders in
support of confirmation of the Plan, the Debtors represented substantial reserves for the IRS,
SEC, and Department of Justice Antitrust Division, including a material tax liability in the
millions. Upon information and belief, now, only several months later, those claims have been
reduced to a fraction of what was projected in the wind-down budget and in the Disclosure
Statement.

46. Plaintiffs now also question why Lowenstein initially presented a budget of $7.2
million for the time period beginning September 15, 2019 [Docket No. 892], and upon receiving
objections to the size of the budget (from parties other than Mr. Rogers), immediate reduced its

projected fees to over $5.6 million for the same time period — which appears still to have been

 

' Plaintiffs reserve the right to seek derivative standing and amend this Complaint to, among other things, include a
claim for removal of Mr. Rogers as Plan Administrator for breach of his fiduciary duties of loyalty and care, based
upon, among other things, apparent self-dealing in connection with the confirmation process.

9
an inflated figure. [Docket No. 958-3—958-4)]. For frame of reference, no other item in the
wind-down budget, which included line items for operating expenses, fees for a large accounting
firm, and other claims resolution, was more than $1 million.

47. It is fair to wonder whether Lowenstein’s budget was the product of a sham
negotiation, or no negotiation at all, between Lowenstein and Rogers, with no bona fide analysis
as to whether that budget was reasonable. Lowenstein’s litigation budget did not break out
litigation versus transactional work, did not itemize the fees attributable to each litigation it
intended to pursue, and did not describe whether Lowenstein intended to use associates or
partners for particular tasks—despite the fact that Lowenstein was handling a wide array of
matters for Debtors, which varied substantially in scope.

48. | Upon information and belief, a number of the budgeted matters Lowenstein was
handling — including disputes with the government and several litigations — had already been
resolved or were about to be resolved. Particularly in light of the only recently disclosed
Lowenstein-Rogers relationship, and the unwaivable “simultaneous attorney and client” conflict
presented by that relationship, Plaintiffs are left to wonder whether Lowenstein accurately
disclosed the status such matters and/or overstated the extent of reasonably anticipated post-
confirmation work, to the ultimate benefit of Lowenstein and Rogers and ultimate detriment of
shareholders.

49. Similar concerns now plague perceptions of the Liquidating Debtors’ handling of
pending litigation.

50. Aceto was a party to at least six pre-petition litigations. Several of those
litigations, including the Lonza and later-filed Aurobindo litigations, were purely affirmative

claims against third-parties. Seeing the need to limit cash spend and preserve equity’s surplus,

10
numerous parties — including equity holders — requested that Mr. Rogers and Lowenstein
pursue risk-sharing options including identifying law firms (including Lowenstein) that would
take the cases on a contingency-fee basis, and sharing the risk with third-party litigation funders.

51. Prudence would suggest those alternatives where, as here, there was a thinly-
capitalized plaintiff with potentially large claims, but also with a surplus to protect that would be
available for distribution to shareholders. Lowenstein rejected all of the foregoing, and instead
insisted on the most expensive and riskiest route to the Debtors (and most advantageous to
Lowenstein), i.e., permitting Lowenstein to litigate these matters at a full hourly rate, without
any discount for the fact that Lowenstein was handling at least six matters at once (along with
transactional and regulatory affairs) and with carte blanche to pursue scorched-earth litigation
tactics, in pursuit of questionable value. In light of the tardily disclosed Lowenstein-Rogers
relationship, it is not unreasonable to ask why all of the aforementioned litigation alternatives
were rejected out-of-hand.

Ja. In addition, Lowenstein appears to have unnecessarily incurred fees on the
Chartwell litigation, in the face of a contractually agreed-upon path to stem this legal expense.
The Chartwell case is one of the cases in which the Pharma Business is a party, and where Aceto
had specifically negotiated that the legal costs and potential liabilities would be transferred to the
Pharma Business buyer. In other words, a negotiated benefit of the Pharma Business transaction
was to eliminate (through transferring to the buyers’ counsel) rather than increase, exposure,
particularly legal fees, arising out of the case. Had this matter been handled in a manner that
afforded Aceto the full benefit of the elimination of the liabilities, Lowenstein would have
notified opposing counsel and/or the Court that Lowenstein was transitioning out of the case, and

that Reed Smith LLP (buyer’s new counsel) would be substituting into the case. Instead of

11
ceasing work on the matter, Lowenstein continued to perform work, jammed in substantial last-
minute invoices during the transition of Lowenstein’s engagement on this matter, and performed
legal work duplicative of that which Reed Smith would perform moving forward and for which
the Pharma Company buyer—not Aceto—would have otherwise borne the cost.

53. The need to maintain confidence in, and the integrity of, the bankruptcy system
demands that parties be held to strict standards of disclosure, so that conflicts of interest and
appearances of the sort described above are avoided.

COUNT I
(Revocation of Confirmation Order — 11 U.S.C. § 1144)

54. Plaintiffs repeat and reallege each of the paragraphs above as if fully set forth
herein.

55. Section 1144 of the Bankruptcy Code provides that an order confirming a plan of
reorganization may be revoked if the confirmation order was procured by fraud.

56. For purposes of section 1144, “fraud does not necessarily require proof of
pecuniary loss to the plaintiff but instead may be satisfied by anticipated loss to the estate as a
whole, prejudice to the estate, or even, in the case of fraud on the court, by harm to the integrity
of the judicial process (without proof of economic harm of any sort).” In re V&M Memt., Inc.,
215 B.R. 895, 904 (Bankr. D.Mass. 1997).

57. “Disclosure ‘goes to the heart of the integrity of the bankruptcy system.’” Jn re
eToys, Inc., 331 B.R. 176, 189 (Bankr .D.Del. 2005) (internal quotation omitted).

58. The failure to disclose material information known by a person that is obligated to
disclose such information constitutes a fraud on the court which may justify revocation under
section 1144. See Ogden v. Ogden Modulars, Inc. (In re Ogden Modulars, Inc.), 180 B.R. 544

(Bankr. E.D.Mo. 1995).

12
59. Upon information and belief, including without limitation, the timing of the
announcement that Mr. Rogers had joined Lowenstein as a partner, the UST’s questions that
appear to remain unanswered and the other concerns raised herein, Lowenstein and/or Mr.
Rogers knew at all relevant times that there was a meaningful possibility that Mr. Rogers might
join Lowenstein following confirmation of the Plan.

60. In connection with the confirmation process, Lowenstein had a duty and
obligation to disclose to the Court and parties-in-interest that Lowenstein was negotiating with
Mr. Rogers to join the firm and/or that Lowenstein was aware that there was a meaningful
possibility that Mr. Rogers might join the firm following confirmation of the Plan.

61. In connection with the confirmation process, Mr. Rogers had a duty and
obligation to disclose to the Court and parties-in-interest that he was negotiating with
Lowenstein to join the firm and/or that he was aware that there was a meaningful possibility that
he might join the firm following confirmation of the Plan.

62. The failure of either Lowenstein or Rogers to make such disclosure was a
material non-disclosure in that it was material to the confirmation process and materially and
negatively impacts the integrity of the bankruptcy process.

63. The patent conflict of interest and, at minimum, appearance of impropriety issues
discussed herein establish that the non-disclosure of the Lowenstein-Rogers relationship was
material. Any doubt as to whether the non-disclosure of the relationship between Lowenstein
and Mr. Rogers was material is conclusively dispelled by the fact that the Creditors’ Committee,
the UST and other parties-in-interest have demanded details and answers concerning that

relationship.

13
64. Had the Lowenstein-Rogers relationship been adequately disclosed, Plaintiffs
would not have withdrawn their objections to the proposed plan of administration.

65. Had the Lowenstein-Rogers relationship been adequately disclosed, Plaintiffs
would have sought interim relief to stay the effectiveness of the Plan, so that Mr. Rogers could
not have taken the position as Plan Administrator.

66. Had the Lowenstein-Rogers relationship been adequately disclosed, the Court
would not have confirmed the Plan as presented.

WHEREFORE, Plaintiffs respectfully request that the Court enter judgment on Count I,
revoking and vacating the Confirmation Order pursuant to section 1144 of the Bankruptcy Code,
awarding attorneys’ fees and costs, and granting such other and further relief as the Court deems

just and proper.

COUNT I
(Disgorgement)

67. Plaintiffs repeat and reallege each of the paragraphs above as if fully set forth
herein.

68. “A bankruptcy court has power to remedy an injustice caused by fraud with
damages ... without upsetting a confirmed plan or the finality of the confirmation order.” Huse
v. Huse-Sporsem, A.S. (In re Birting Fisheries, Inc.), 300 B.R. 489, 505 (9th Cir. B.A.P. 2003).

69. Failure to make adequate disclosure in bankruptcy cases warrants disallowance
and disgorgement of fees and/or disqualification, even if such failure is not willful. See, e.g., Jn

re eToys, Inc., 331 B.R. at 197.

14
WHEREFORE, Plaintiffs request that the Court enter judgment on Count II, ordering

disgorgement of fees paid to Lowenstein, in an amount to be determined at trial, awarding

attorneys’ fees and costs, and granting such other and further relief as the Court deems just and

proper.

Dated: December 17, 2019
Whippany, New Jersey

WEBBER MCGILL, LLC
760 Route 10, Suite 104
Whippany, New Jersey 07981
(973) 739-9559
dmegill@webbermegill.com

By: /s/ Douglas J. McGill
Douglas J. McGill

-and-

SLARSKEY LLC

David Slarskey, Esq. (pro hac vice admission
pending)

Evan Fried, Esq. (pro hac vice admission pending)
420 Lexington Avenue, Suite 2525

New York, New York 10170

(212) 658-0661

Attorneys for Palm Global Small Cap Master
Fund LP and Kenneth Grossman

15
EXHIBIT A
U.S. Department of Justice

Office of the United States Trustee

 

 

District af New Jersey
‘One Newark Center (973) 645-3014 Telephone
Suite 2100 (973) 645-5993 Facsimile
Newark, New Jersey 07102

October 30, 2019

SENT VIA EMAIL

Michael 8. Etkin, Esq.
Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, NJ 07068
metkin@lowenstein.com

Subject: Plan Administrator
In re Tri Harbor Holdings Corporation (//k/a Aceto Corporation, Inc.) et al.
Case No. 19-13448 (VFP)

Dear Mr. Etkin:

The U.S. Trustee has received correspondence from various parties concerning Steven S. Rogers,
Esq., Plan Administrator in the above-captioned cases and his subsequent employment at
Lowenstein Sandler LLP (“Lowenstein”):

(i) An October 16, 2019 letter from Warren J. Martin, Jr., Porzio, Bromberg &
Newman, P.C., counsel to the Oversight Committee, to Kenneth A. Rosen,
Lowenstein, counsel to the Debtors and Plan Administrator;

(ii) | An October 16, 2019 letter from Joshua Horowitz, Portfolio Manager, Palm
Global Small Cap Master Fund LP to the U.S. Trustee;

(iii) | An email inquiry on October 16, 2019 from Paul R. DeFilippo, Wollmuth Maher
& Deutsch LLP to our office;

(iv) An October 18, 2019 response letter from Lowenstein to the Oversight
Committee; and

(v) An October 29, 2019 letter from Joshua Horowitz, Portfolio Manager, Palm
Global Small Cap Master Fund LP to the U.S. Trustee.

As a result of our review, we share concern with the disclosure and conflict issues that are raised.
Before reaching any conclusions and the initiation of formal discovery, the U.S. Trustee has the
following questions:

When did discussions begin for Mr. Rogers to join Lowenstein?

On what date(s) did Lowenstein discuss terms of employment with Mr. Rogers?

On what date was the decision made to tender an offer to Mr. Rogers?

On what date was the offer made?

On what date was the offer accepted?

To the extent any actions were made prior to the confirmation of these cases: (i) why

Saye ge Ga fe
did Lowenstein decide not file a supplemental affidavit pursuant to Rule 2014; and
(ii) why was there no disclosure to the court and the parties-in-interest prior to
confirmation?

7. (i) What procedures are in place to review Lowenstein’s requests for compensation,
and (ii) will Mr. Rogers be involved in such reviews in his capacity as disbursing
agent?

8. (i) What procedures are in place for Mr. Rogers to review Lowenstein’s forthcoming
final fee application, and (ii) will Mr. Rogers be involved in such reviews in his
capacity as disbursing agent?

Please be advised that the U.S. Trustee reserves all rights and remedies to preserve its position
relating to these issues.

We are copying parties from whom we have received correspondence. Please direct your
response to the U.S. Trustee. You may copy other parties as you see fit.

Please respond by close of business, Tuesday, November 5, 2019.

Very truly yours,

Andrew R. {fp

Acting U.S. Trustee, Region 3

Martha Hildebrandt
Assistant U.S. Trustee

 

Mitchell Hausman
Trial Attorney

ce:
Warren J. Martin, Jr., Counsel to the Oversight Committee
Paul R. DeFilippo, Wollmuth Maher & Deutsch LLP
